Title: To Thomas Jefferson from Henry Dearborn, 24 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     ‘s prom.
                      I have proposed allowing to the Wyandots who reside at and near Brown’s Town (who claim a promise of General Wayne and whose petition is alluded to) to retain forever (a tract of land of 18 miles in length on the water and to run back to the swamp about three miles;) (one tract of one mile in front on Detroit river including the village Muguago where the Chief, called Walk in the Water, resides to run two miles back) and (a tract two miles in front on the river Detroit. at it’s mouth to run back two miles including the principal town called Brown’s town & the council house)—but not to interfere with any white settlers—to give them some written instrument purporting their having a right to reside on those lands as long as they please.
                  I have proposed paying them 500 dollars, as their share of 1000, as a present for their granting the roads:
                  To allow the Chippeways to receive about 200 dols of their nation’s annuity for this year.
                  To allow 500 dols to be laid out for domestic animals, and implements of husbandry the present year
                  To allow the Little Bear to locate one or two of the six sections (reserved by the Treaty of Detroit to be located at the option of the Indians with the approbation of the President of the US.) adjoining the four miles square on lake Huron reserved by the treaty of Detroit by an exchange with a white man who lives on the adjoining land.
                  The running the boundary lines near Sandusky has been so explained as to satisfy them no mistake was intended.
                  
                     smiths
                      They have been informed that we find it difficult to procure black smiths, but that we make every exertion to procure them, and shall continue to do so until they are supplied agreeably to any engagement we have made, or encouragement given them.
                  
                      schoolI have assured them it would be your wish that their children should attend the school near Detroit; that money would be advanced to aid the man who had established a school there for their benefit.
                  I have fully and explicitly informed them what their annuities respectively amount to annually.
                  
                     intruders
                      I have informed them that it is your wish they would inform the Agents, from time to time, of any intruders on their lands, so that you may know what orders to give for their removal.
                  I have assured them it is always your wish that some of the Chiefs should attend the running of boundary lines, and that instructions would be given accordingly.
                  
                        
    such evidence of this, as to induce a belief that some provision ought to be made for securing the possession of the lands you & your freinds live on, I hereby agree that (a tract of our mill in front, runing two miles back, including the village where you live,) and (a Tract two miles in front runing two miles back to include the other principle villages below,) shall be concidered as appropriated to the [sect] of the present red Inhabitants of those two villages and to their Children as long as they shall continue to live upon said lands and directions shall be given to the Govt all Detroit to have the two tracts survey’d and the lines mark’d, in such manner as not to interfere with any other inhabitants, and a copy of this agreement shall be kept in the office of the Secretary of war so that it may not be forgot on our part, and you will keep this answer safe on your part.

                     
               